This is an appeal from a decree of the court of chancery dismissing the bill of complaint filed to have declared void on the ground of fraud a policy of public liability insurance covering two trucks owned by the respondent Diamond Fuel Company. The other respondents are holders of judgments *Page 370 
in actions based upon the alleged negligent operation of one of the trucks, and Moseley, driver of the truck involved in the accident and defendant in the actions at law.
The insurer sought to prove fraud in the application for coverage for the truck involved in the accident, in that the application was made after the accident occurred and the coverage was issued through the connivance of an officer of the Diamond Fuel Company and an employe of the agent of the insurer. The question presented and decided in the court below was purely one of fact. The learned vice-chancellor found that the fraud relied upon was not established by the required degree of proof. We have carefully examined the voluminous testimony and reach the conclusion that the finding of the vice-chancellor is supported by the proofs and should not be disturbed.
The decree appealed from is affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, HEHER, PERSKIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 13.
For reversal — None.